Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 24, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed January 24, 2005.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00042-CV
____________
 
IN RE CHRISTINA SHARP, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 19, 2005, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator complains that, after trial on the
merits before an associate judge, the referring court dismissed her appeal de
novo without hearing.  One of the real
parties in interest argued successfully that relator waived her appeal to the
referring court because relator failed to object to the associate judge
presiding over trial on the merits.




The standards applied in a mandamus proceeding have been
clearly set by the Texas Supreme Court in Walker v. Packer, 827 S.W.2d
833 (Tex. 1992).  Mandamus is an
extraordinary remedy.  Id.  at 840. 
To be entitled to the remedy of mandamus, a relator must meet two
requirements. First, relator must show that the trial court clearly abused its
discretion.  Id. at 839-40.  Second, the relator must have an inadequate
remedy by appeal.  Id.  This court has no power to issue a writ of
mandamus in the absence of these conditions. 
Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 917 (Tex.
1985).
Although real party in interest=s argument has been rejected in  Vaughan v. Vaughan, 805 S.W.2d 913 (Tex.
App.CCorpus Christi 1991, writ denied),
relator has an adequate remedy by appeal. 
See Santikos v. Santikos, 920 S.W.2d 731, 731 (Tex. App.CHouston [1st Dist.] 1996, writ
denied) (dismissing mandamus because referring court=s failure to conduct a hearing de
novo may be resolved by direct appeal). 
Relator has not established that she is entitled to mandamus
relief.  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed January 24, 2005.
Panel consists of
Justices Yates, Edelman, and Guzman.